DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on March 25, 2022 has been entered.  Claims 1, 6, and 7 have been amended.  Claims 2, 4, and 5 have been cancelled.  As such, Claims 1, 3, 6, and 7 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2017/006807 to Tsuchikura et al. (the English equivalent of this publication, U.S. Patent Application Publication No. 2018/0187351 will be referred to in this Office Action) (“Tsuchikura”) in view of U.S. Patent No. 2006/0068675 to Handermann et al. (“Handermann”).
With regard to Claims 1 and 7, Tsuchikura discloses a nonwoven fabric used in flame and fire insulation that comprises non-melting fibers A whose high-temperature shrink rate is 3% or less and thermoplastic fibers B whose LOI value is 25 or less.  See, e.g., Abstract, entire document.  Tsuchikura teaches that the non-melting fibers A can be commercially available acrylonitrile-based flame resistant fibers, such as PYRON™, paragraphs [0025] and [0051] to [0054], which has a thermal conductivity of less than 0.060 W/m*K.  See, e.g., Applicant’s Specification, paragraph [0048].  Tsuchikura discloses the non-melting fiber A is a flame resistant fiber and the amount of non-melting fiber A is a 15% to 70% by mass.  Paragraph [0008].  Tsuchikura also teaches the thermoplastic fiber B can be a polyaryalene sulfon, such as polyphenyl sulfide.  Paragraphs [0008] and [0026].  Tsuchikura does not disclose that the nonwoven fabric has a density in the range of 50 to 180 kg/m3.  Rather, Tsuchikura teaches that the nonwoven fabric has a density that is 200 kg/m3 or more.  Paragraph [0008].  Nonetheless, adjusting the density to a lower value is an obvious modification.  Handermann is also related to nonwoven fabrics useful for providing flame and fire barriers.  See, e.g., Abstract, entire document.  Handermann teaches a nonwoven fabric density of 50 to 500 kg/m3, or more preferably 100 to 300 kg/m3 is suitable for providing flame barrier properties.  Paragraph [0023].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to lower the fabric density disclosed by Tsuchikura to an amount that is less than 200 kg/m3, such as 50 to 180 kg/m3, or 70 to 160 kg/m3, in order to provide a more flexible nonwoven fabric for use as a material suitable for use in furniture, as shown to be known by Handermann.  Paragraph [0111].  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regard to Claim 3, Tsuchikura teaches providing a fiber C in an amount of less than 20 % by weight.  Id.  With regard to Claim 6, Tsuchikura teaches that the thermoplastic fiber B can comprise a PPS fiber, such as TORCON™.  Paragraph [0029].  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,118,289 (“the ‘289 Patent”) in view of Handermann.  
The ‘289 Patent claims a similar flame-blocking nonwoven fabric with non-melting fibers A and thermoplastic fibers B having similar properties.  The present invention differs from the ‘289 Patent in that it recites a nonwoven fabric density in the range of 50 to 180 kg/m3.  However, the different density value does not represent a patentable adjustment.  Handermann is also related to nonwoven fabrics useful for providing flame and fire barriers.  See, e.g., Abstract, entire document.  Handermann teaches a nonwoven fabric density of 50 to 500 kg/m3, or more preferably 100 to 300 kg/m3 is suitable for providing flame barrier properties.  Paragraph [0023].  As such, modification of the ‘289 Patent to provide a density value that is less than 200 kg/m3, such as 50 to 200 kg/m3, or 70 to 160 kg/m3, in order to provide a more flexible nonwoven fabric for use as a material suitable for use in furniture, is a reasonable and predictable modification as shown to be known by Handermann.  Paragraph [0111].  

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.
Applicant argues that, in paragraph [0024], Tsuchikura states that a fabric having a density of 200 kg/m3 or more has a densely packed thermoplastic fiber tissue and is thus less likely to develop a hole.  Applicant concludes that, given this teaching, a person having ordinary skill in the art would have no rationale to significantly lower the density to the range recited in Claim 1 of less than 180 kg/m3, and that such a modification would represent a teaching away from Tsuchikura.  The Examiner disagrees.  The person having ordinary skill in the art is not limited in their understanding of the flame-blocking fabric art to the teachings of a single reference.  The Office acknowledges that a person having ordinary skill in the art, isolated only to the teachings of Tsuchikura, would understand that if the nonwoven fabric of Tsuchikura were modified to have a density less than 200 kg/m3, then it would be more likely to develop a hole.  However, the person having ordinary skill in the art is never isolated to the teachings of a single reference.  The Office notes that Tsuchikura teaches that the nonwoven fabric of their invention is designed to be used in a closed space, such as a vehicle cabin or an aircraft cabin.  Paragraph [0001].  The person having ordinary skill in the art would readily understand, however, that a flame-blocking fabric can be used in different applications other than closed spaces.  For example, Handermann teaches that flame-blocking fabrics find well-known uses “in mattress and foundation, upholstered furniture, transportation seating and building insulation applications or any other end use where a relatively thin, relatively dense material is desired for flame barrier purposes.”  Paragraph [0003].  Given the more varied usage of the flame-blocking fabric described by Handermann, the person having ordinary skill in the art would determine that density can, in fact, be varied to a level that is lower than the amount described by Tsuchikura.  In fact, Handermann teaches a nonwoven fabric density of 50 to 500 kg/m3, or more preferably 100 to 300 kg/m3 is suitable for providing flame barrier properties.  Paragraph [0023].  The person having ordinary skill in the art is entitled to make that modification, given the understanding that lowering the density gains an advantage of providing a flame-blocking fabric with increased flexibility that can be used for more purposes than simply vehicle or aircraft cabins, such as mattress and furniture.  The concern of developing a hole is ameliorated because flame blocking still has applications in open environments, such as in furniture, as taught by Handermann.  The person having ordinary skill in the art is entitled to make that modification under Section 103 of the patent law, so long as the results are predictable.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007).  In this instance, modifying the density from greater than 200 kg/m3 to less than 200 kg/m3 in the fabric of Tsuchikura is predictable because Handermann covers both sides of the range, teaching that the density can be 50 to 500 kg/m3, or more preferably 100 to 300 kg/m3.  Handermann recognizes that above 200 kg/m3 is good, and that below 200 kg/m3 is good as well.  To say that the person having ordinary skill in the art could not modify Tsuchikura to have a density of less than 200 kg/m3 because of the potential for the development holes would be ignoring the express teaching of Handermann that such a modification does have, in fact, a predictable and positive result of increased flexibility and uses in open space, where the development of holes is not as consequential.  
Applicant argues that M.P.E.P. 2143.01 states that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.  However, the Examiner disagrees that the proposed modification would render the fabric of Tsuchikura inoperable as a flame-blocking fabric.  In fact, the proposed modification of Tsuchikura finds operation as a flame-blocking fabric because Handermann teaches that flame-blocking fabrics can have a density of 50 to 500 kg/m3, or more preferably 100 to 300 kg/m3.  It would still be operable as a flame blocking fabric.  The flexibility of the fabric would increase and the fabric could be usable in other applications, such as mattresses and furniture, but it would still serve the function of a flame-blocking fabric and be satisfactory for use in that field.  
Applicant argues that the claims of the ‘289 Patent require that the fabric have a density of 200 kg/m3 or more.  However, the double patenting rejection relies upon the secondary teachings of Handermann for making the modification to the claims of the ‘289 Patent.  The arguments for the modification of Tsuchikura with Handermann above apply for the modification of the claims of the ‘289 Patent with Handermann.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789